Exhibit 10.1



CONFIDENTIAL SEPARATION AND RELEASE AGREEMENT




This Confidential Release Agreement (“Agreement”) is made and entered into by
and between Steve Larkin (“Employee”) on the one hand, Zale Delaware, Inc.
(“Zale” or the “Company”) on the other, hereinafter collectively referred to as
the “Parties.”



RECITALS




WHEREAS, Employee was employed by Zale;

WHEREAS, Employee’s last day of employment is June 4, 2009 (the “Separation
Date”);

NOW, THEREFORE, in consideration of the Recitals and the mutual promises,
covenants, and agreements set forth herein and in the Employment Security
Agreement between Employee and Zale dated December 22, 2008 (the “ESA”), the
receipt and sufficiency of which are hereby acknowledged, and to fulfill
Employee’s obligation under Section 2.1 of the ESA, the Parties covenant and
agree as follows:

1.        RELEASE OF CLAIMS

(a)       Employee, individually and on behalf of Employee’s attorneys, heirs,
assigns, successors, executors, and administrators, hereby GENERALLY RELEASES,
ACQUITS, AND DISCHARGES Zale and its respective current and former parent
(including, but not limited to Zale Corporation), subsidiary, affiliated, and
related corporations, firms, associations, partnerships, and entities, their
successors and assigns, and the current and former owners, shareholders,
directors, officers, employees, agents, attorneys, representatives, and insurers
of said corporations, firms, associations, partnerships, and entities, and their
guardians, successors, assigns, heirs, executors, and administrators
(hereinafter collectively referred to as the “Releasees” and individually as a
Releasee”) from and against any and all claims, complaints, grievances,
liabilities, obligations, promises, agreements, damages, causes of action,
rights, debts, demands, controversies, costs, losses, and expenses (including
attorneys’ fees and expenses) whatsoever, under any municipal, local, state, or
federal law, common or statutory -- including, but in no way limited to, claims
arising under the United States and Texas Constitutions, Age Discrimination in
Employment Act of 1967 (“ADEA”), as amended, Title VII of the Civil Rights Act
of 1964, as amended (including the Civil Rights Act of 1991), the Americans with
Disabilities Act of 1990, as amended by the Americans with Disabilities
Amendment Act, the Employee Retirement Income Security Act of 1974, (“ERISA”) as
amended, the Labor Management Relations Act, as amended, the Occupational Safety
and Health Act, as amended, the Racketeer Influenced and Corrupt Organizations
Act (RICO), as amended, the Sarbanes Oxley Act of 2002, the Sabine Pilot
Doctrine, the American Jobs Creation Act of 2004,  the Texas Commission on Human
Rights Act, the Texas Pay Day Act,  the Worker Adjustment and Retraining
Notification Act (“WARN”), the Family and Medical Leave Act (“FMLA”), the
Consolidated Omnibus Budget Reconciliation Act (“COBRA”), claims of retaliatory
discharge under the Texas Workers’ Compensation Act, as amended, or any other
claims, including claims in equity or common law claims -- for any actions or
omissions whatsoever, whether known or unknown and whether connected with the
employment relationship between Employee and Zale, the cessation of Employee’s
employment with Zale which existed or may have existed prior to, or
contemporaneously with, the execution of this Agreement (collectively, the
“Released Claim(s)”).  Employee agrees that this Agreement includes a release of
any and all negligence claims, contractual claims (express or implied), wrongful
discharge claims, fraud, misrepresentation, and claims of discrimination,
harassment, or retaliation of every possible kind.



--------------------------------------------------------------------------------





(b)       Employee agrees not to assert any claims released above in a class or
collective action and further agrees not to become, and promises not to consent
to become, a member (including a representative class plaintiff) of any class in
a case brought in court or in arbitration in which claims are asserted against
any of the Releasees that are related in any way to Employee’s employment with
or termination from Company and/or that involve events which have occurred as of
the Effective Date of this Release.  If Employee, without Employee’s prior
knowledge and consent, is made a member of a class in any proceeding, whether in
court or in arbitration, Employee will opt out of the class at the first
opportunity afforded to him/her after learning of Employee’s inclusion.  In this
regard, Employee agrees that Employee will execute, without objection or delay,
an “opt-out” form presented to him either by the court or the arbitral forum in
which such proceeding is pending or by counsel for the Company.

(c)       Employee understands that nothing in this Agreement is intended to
interfere with or deter Employee’s right to challenge the waiver of an ADEA
claim or state law age discrimination claim or the filing of an ADEA charge or
ADEA complaint or state law age discrimination complaint or charge with the EEOC
or any state discrimination agency or commission or to participate in any
investigation or proceeding conducted by those agencies.  Further, Employee
understands that nothing in this Agreement would require Employee to tender back
the money received under this Agreement if Employee seeks to challenge the
validity of the ADEA or state law age discrimination waiver, nor does the
Employee agree to ratify any ADEA or state law age discrimination waiver that
fails to comply with the Older Workers’ Benefit Protection Act by retaining the
money received under the Agreement.  Further, nothing in this Agreement is
intended to require the payment of damages, attorneys’ fees or costs to Zale
should Employee challenge the waiver of an ADEA or state law age discrimination
claim or file an ADEA or state law age discrimination suit except as authorized
by federal or state law.  Notwithstanding the foregoing two sentences, as
provided above Employee also waives any right to recover from any Releasee in a
civil suit brought by any governmental agency or any other individual on
Employee behalf with respect to any Released Claim.

(d)        This release excludes any claim which cannot be released by private
agreement, such as workers’ compensation claims, claims after the Effective Date
of this Agreement, and the right to file administrative charges with certain
government agencies.  Nothing in this Agreement shall be construed to prohibit
Employee from filing a charge with or participating in any investigation or
proceeding conducted by the Equal Employment Opportunity Commission, National
Labor Relations Board, or a comparable state or local agency.  Notwithstanding
the previous two sentences, Employee agrees to waive any right to recover
monetary damages in any charge, complaint, or lawsuit against Zale filed by
Employee or by anyone else on Employee’s behalf.



Page 1

--------------------------------------------------------------------------------





(e)       This general release covers both claims that Employee knows about and
those that Employee may not know about, except that it does not waive any rights
or claims, including claims under the ADEA, that may arise after the Effective
Date of this Agreement (as defined below).  Employee further represents and
warrants that: (i) Employee has been fully and properly paid for all hours
worked, (ii) Employee has received all leave in accordance with applicable law;
and (iii) Employee has not suffered any on the job injury for which Employee has
not already filed a claim.  Employee further acknowledges, agrees and hereby
stipulates that: (i) during Employee’s employment with the Company, Employee was
allowed to take all leave and afforded all other rights to which Employee was
entitled under the Family and Medical Leave Act (“FMLA”); and (ii)  the Company
has not in any way interfered with, restrained or denied the exercise of (or
attempt to exercise) any FMLA rights, nor terminated or otherwise discriminated
against Employee for exercising (or attempting to exercise) any such rights.

2.        Employee acknowledges and agrees that Employee will keep the terms,
amount, and facts of, and any discussions leading up to, this Agreement STRICTLY
AND COMPLETELY CONFIDENTIAL, and that Employee will not communicate or otherwise
disclose to any employee of Zale (past, present, or future), or to any member of
the general public, the terms, amounts, copies, or fact of this Agreement,
except as may be required by law or compulsory process; provided, however, that
Employee may make such disclosures to Employee’s tax/financial advisors or legal
counsel as long as they agree to keep the information confidential.  If asked
about any of such matters, Employee’s response shall be that Employee may not
discuss any of such matters.  In the event of a breach of the confidentiality
provisions set forth in this paragraph of the Agreement by Employee, Zale may
suspend any payments due under this Agreement pending the outcome of litigation
and/or arbitration regarding such claimed breach of this Agreement by
Employee.  The Parties agree that this paragraph is a material inducement to
Zale entering into this Agreement.  Additionally, the Parties agree that a
breach of this paragraph by Employee will cause Zale irreparable harm and that
Zale may enforce this paragraph without posting a bond.

3.        Employee acknowledges and agrees that he has ongoing obligations under
the ESA, including, but not limited to, continued compliance with the covenants
set forth in Article II of the ESA.

4.        In consideration for the covenants and other agreements set forth in
the ESA and Employee’s agreement to, compliance with, and execution, without
revocation, of this Agreement as set forth in Section 14, Employee shall
receive:

(a)       $651,693.00, less applicable taxes and withholding, representing
Employee’s “Severance Pay” as defined in the ESA, payable in equal installments
over the 18 month period following the first ordinary payroll payment date that
follows the date that is sixty (60) days after the Separation Date; provided,
however, that all unpaid portions of such Severance Pay shall be distributed to
Employee in a lump sum on the payroll date immediately preceding March 15, 2010.



Page 2

--------------------------------------------------------------------------------





(b)       Employee shall be entitled to receive the Accrued Obligations, if any,
specified in Section 1.1(b) of the ESA.

(c)       Employee shall be entitled to receive the continued welfare benefits
specified in Section 1.1(c) of the ESA; and

(d)       Employee shall be entitled to receive the outplacement services
specified in Section 1.1(d) of the ESA.



5.        Employee agrees to cooperate fully with Zale, specifically including
any attorney or other consultant retained by Zale, in connection with any
pending or future litigation, arbitration, business, or investigatory
matter.  The Parties acknowledge and agree that such cooperation may include,
but shall in no way be limited to, Employee being available for interview by
Zale, or any attorney or other consultant retained by Zale, and providing to
Zale any documents in Employee’s possession or under Employee’s control.  Zale
agrees to provide Employee with reasonable notice of the need for assistance
when feasible.

6.        Employee agrees that, in addition to the cessation of Employee’s
employment with Zale, Employee shall cease from holding or reporting that
Employee holds any positions as a director, officer and/or employee with Zale
and/or any of the Releasees, effective on the Separation Date.

7.        Employee waives and releases forever any right and/or rights Employee
may have to seek or obtain employment, reemployment and/or reinstatement with
Zale or any one or more other Releasees, and agrees not to seek reemployment
with any of the same.

8.        Zale and Employee agree that any controversy or claim (including all
claims pursuant to common and statutory law) relating to this Agreement or the
ESA or arising out of or relating to the subject matter of this Agreement, the
ESA or Employee’s employment by Zale will be resolved exclusively through
binding arbitration pursuant to the dispute resolution provisions contained in
Article III and the provisions of Section 4.7 of the ESA.

9.        By entering into this Agreement, the Company does not admit, and
specifically denies, any violation of any contract (express or implied), local,
state, or federal law, common or statutory.  Neither the execution of this
Agreement nor compliance with its terms, nor the consideration provided for
herein shall constitute or be construed as an admission by  Zale (or any of its
agents, representatives, attorneys, or employers) of any fault, wrongdoing, or
liability whatsoever, and Employee acknowledges and understands that all such
liability is expressly denied.  This Agreement has been entered into in release
and compromise of claims as stated herein and to avoid the expense and burden of
dispute resolution.

10.       If any provision or term of this Agreement is held to be illegal,
invalid, or unenforceable, such provision or term shall be fully severable; this
Agreement shall be construed and enforced as if such illegal, invalid, or
unenforceable provision had never comprised part of this Agreement; and the
remaining provisions of this Agreement shall remain in full force and effect and
shall not be affected by the illegal, invalid, or unenforceable provision or by
its severance from this Agreement.  Furthermore, in lieu of each such illegal,
invalid, or unenforceable provision or term there shall be added automatically
as a part of this Agreement another provision or term as similar to the illegal,
invalid, or unenforceable provision as may be possible and that is legal, valid,
and enforceable.



Page 3

--------------------------------------------------------------------------------





11.       This Agreement and the ESA constitute the entire Agreement of the
Parties, and supersede all prior and contemporaneous negotiations and
agreements, oral or written. All prior and contemporaneous negotiations and
agreements are deemed incorporated and merged into this Agreement and the ESA
and are deemed to have been abandoned if not so incorporated.  No
representations, oral or written, are being relied upon by any party in
executing this Agreement other than the express representations of this
Agreement and the ESA.  This Agreement cannot be changed or terminated without
the express written consent of the Parties. The rights under this Agreement may
not be assigned by Employee, unless Zale consents in writing to said
assignment.  Employee represents that Employee has not assigned any of the
claims related to the matters set forth herein.

12.       This Agreement shall be exclusively governed by and construed in
accordance with the laws of the State of Texas without regard to the conflicts
of laws provisions of Texas law, or of any other jurisdiction, except where
preempted by federal law.

13.       One or more waivers of a breach of any covenant, term, or provision of
this Agreement by any party shall not be construed as a waiver of a subsequent
breach of the same covenant, term, or provision, nor shall it be considered a
waiver of any other then existing or subsequent breach of a different covenant,
term, or provision.

14.       By executing this Agreement, Employee acknowledges and agrees that
Employee:

(a)       specifically waives any rights or claims arising under the ADEA and/or
analogous state or local laws and Title VII of the Civil Rights Act of 1964 and
other federal and local anti-discrimination and anti-retaliation laws;

(b)       may take up to forty-five (45) calendar days from the Separation Date
to consider whether or not Employee desires to execute this Agreement;

(c)       may revoke this Agreement at any time during the seven (7) calendar
day period after Employee signs and delivers this Agreement to Zale.  Any such
revocation must be in writing and delivered to Zale’s Senior Vice President of
Human Resources, Mary Ann Doran at 901 W. Walnut Hill Lane, Irving, TX 75038 by
such seventh (7th) calendar day.  Employee understands that this Agreement is
not effective, and Employee is not entitled to the Separation Pay and benefits
in Paragraph 4, until the expiration of this seven (7) calendar day revocation
period.  Employee understands that upon the expiration of such seven (7)
calendar day revocation period this entire Agreement will be binding upon
Employee and will be irrevocable;



Page 4

--------------------------------------------------------------------------------





(d)       any changes to this Agreement, whether material or immaterial, will
not restart the running of the 45-day period;

(e)       has carefully read and fully understands all of the provisions of this
Agreement and that any and all questions regarding the terms of this Agreement
have been asked and answered to Employee’s complete satisfaction;

(f)       knowingly and voluntarily agrees to all of the terms set forth in this
Agreement and to be bound by this Agreement;

(g)       is hereby advised in writing to consult with an attorney and tax
advisor of Employee’s choice prior to executing this Agreement and has had the
opportunity and sufficient time to seek such advice;

(h)       understands that rights or claims under the ADEA and Title VII of the
Civil Rights Act of 1964 that may arise after the date this Agreement is
executed are not waived; and

(i)       the rights and claims waived in this Agreement are in exchange for
consideration over and above anything to which Employee is already entitled; and



          15.       The Parties represent that they have the sole and exclusive
right and full capacity to execute this Agreement.

          16.       The “Effective Date” of this Agreement is the date that is
eight (8) days following the date on which Employee signs this Agreement, so
long as Employee has not revoked acceptance of this Agreement before such date.

          17.       By executing this Agreement, Employee also acknowledges that
Employee (a) is not relying upon any statements, understandings,
representations, expectations, or agreements other than those expressly set
forth in this Agreement and the ESA;  (b) has made Employee’s own investigation
of the facts and is relying solely upon Employee’s own knowledge and the advice
of Employee’s own legal counsel; and (c) knowingly waives any claim that this
Agreement was induced by any misrepresentation or nondisclosure and any right to
rescind or avoid this Agreement based upon presently existing facts, known or
unknown.  The Parties stipulate that each Party is relying upon these
representations and warranties in entering into this Agreement.  These
representations and warranties shall survive the execution of this Agreement.

          18.       All terms and provisions of this Agreement, and the drafting
of this Agreement, have been negotiated by the Parties at arm’s length and to
mutual agreement, with consideration by and participation of each, and no party
shall be deemed the scrivener of this Agreement.



Page 5

--------------------------------------------------------------------------------



PLEASE READ CAREFULLY. THIS CONFIDENTIAL SEPARATION AGREEMENT AND RELEASE
INCLUDES THE RELEASE OF ALL CLAIMS AGAINST THE COMPANY, KNOWN OR UNKNOWN, THAT
MAY HAVE OCCURRED AS OF THE DATE OF THIS AGREEMENT. THIS AGREEMENT ALSO CONTAINS
A PROVISION REQUIRING THE PARTIES TO RESOLVE ANY DISPUTES BY ARBITRATION.



The parties have signed this Agreement on the dates written by the signatures
below, to be effective on the Effective Date.  Notwithstanding any other
provision in this Agreement, if Employee does not sign and deliver this
Agreement to Mary Ann Doran at 901 W. Walnut Hill Lane, Irving, TX  75038 on or
before 46 days following the Separation Date, then this Agreement will be null
and void and Employee will not be entitled to the Separation Pay, outplacement
services, or any other consideration described in this Agreement.





EXECUTED in Irving, Texas on this 25th day of  June, 2009





Date: June 25, 2009                                          /s/ Steve
Larkin                                 






EXECUTED in Irving, Texas on this 25th day of June, 2009



                                                                    ZALE
DELAWARE, INC.

Date:     June 25, 2009                           By:      /s/ Mary Ann Doran  
                    
                                                                           Mary
Ann Doran
                                                               Its:       Senior
Vice President Human Resources







Page 6

